Opinion issued December 15, 2020




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00752-CR
                            ———————————
                        JERROD P. ROLAND, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 6
                          Fort Bend County, Texas
                    Trial Court Case No. 13-CCR-168560


                                   OPINION

      Appellant, Jerrod P. Roland, pleaded no contest to official oppression, a Class

A misdemeanor. The trial court placed Roland on deferred adjudication community

supervision for six months. On appeal, he contends that the trial court lacked

jurisdiction over his case and the judgment of conviction is void.
      We vacate and dismiss the trial court’s judgment.

                                     Background

      Roland worked at the Fort Bend County Juvenile Probation Department as a

drill instructor. The complaint alleged that Roland assaulted two juveniles he

supervised. The State charged Roland by information with two counts of the Class

A misdemeanor offense of official oppression in Fort Bend County Court at Law

No. 4.1 See TEX. PENAL CODE § 39.03(a); (d). The information alleged that Roland,

on or about May 26, 2013:

                                        Count I

      then and there intentionally subject [Complainant #1] to mistreatment
      that [Roland] knew was unlawful, to-wit: hitting or slapping
      [Complainant #1], and [Roland] was then and there acting under color
      of his employment as drill instructor with the Fort Bend County
      Juvenile Probation Department.

                                           Count II

      then and there intentionally subject [Complainant #2] to mistreatment
      that [Roland] knew was unlawful, to-wit: pushing [Complainant #2],
      and [Roland] was then and there acting under color of his employment
      as drill instructor with the Fort Bend County Juvenile Probation
      Department.

County Court at Law Number 4 transferred the case to County Court at Law Number

5, and the State moved to transfer jurisdiction to the district court, asserting that the




1
      Cause number 13-CCR-168560 was assigned to this case.
                                           2
“proper court of jurisdiction for a charge of official oppression is the Criminal

District Court.” The trial court set the matter for hearing, but the State passed.

      In October 2016, the Fort Bend County District Attorney presented this case

to a grand jury, and Roland was indicted on the misdemeanor charges. The district

court presided over the indicted charges.2 The county court at law placed the charges

brought by information on hold.3 Roland moved to dismiss the district court case on

statute of limitations, and the district court granted the motion. The State did not

appeal the district court’s ruling.

      Roland filed an amended motion to dismiss the pending charges in the county

court, challenging the county court’s jurisdiction. He asserted that the county court

lacked jurisdiction because only district courts have original jurisdiction over

official-oppression cases. In response, the State argued that district courts and county

courts have concurrent jurisdiction over official-oppression cases.



2
      The district court assigned cause number 16-DCR-75581 to this case. The
      allegations in the indictment in the district court case mirrored those in the county
      court case, except the indictment included tolling language:

             And it is further presented in and to said court that during a period
             from July 2, 2013 until October 24, 2016 an information charging the
             above offense was pending in a court of competent jurisdiction, to wit:
             cause number 13-CCR-168560 in the County Court at Law Number 5
             of Fort Bend County, Texas, styled the State of Texas vs. Jerrod P.
             Roland.
3
      By this time, County Court at Law Number 5 had transferred the case to County
      Court at Law Number 6.
                                            3
      The trial court denied Roland’s motion to dismiss. The same day, Roland

pleaded no contest to the official-oppression charges, and the trial court placed

Roland on deferred adjudication community supervision for six months. Roland

appealed.

                                     Jurisdiction

      In his sole issue, Roland contends that his conviction is void. He argues that

the county court at law lacked subject-matter jurisdiction over his case because the

district court, not the county court at law, had sole jurisdiction to hear an official-

oppression case.4 The State responds that district courts and county courts have

concurrent original jurisdiction over misdemeanor offenses involving official

misconduct.

      Subject-matter jurisdiction is the trial court’s power over the subject matter of

the case. Fairfield v. State, 610 S.W.2d 771, 779 (Tex. Crim. App. 1981). A party

may challenge the jurisdiction at any time. Puente v. State, 71 S.W.3d 340, 343 (Tex.

Crim. App. 2002). A judgment of conviction is void if the trial court lacks subject-

matter jurisdiction. Ex parte Moss, 446 S.W.3d 786, 789 (Tex. Crim. App. 2014).

“Whether a trial court has subject-matter jurisdiction is a question of law that we




4
      Roland also argues that the trial court’s judgment was void because the statute of
      limitations had expired. Because the issue of jurisdiction disposes of the appeal, we
      do not reach Roland’s limitations challenge.
                                            4
review de novo.” Comunidad Corp. v. State, 445 S.W.3d 401, 404 (Tex. App.—

Houston [1st Dist.] 2013, no pet.).

      To determine whether a court has jurisdiction, we review the Texas

Constitution or applicable statutes granting the court its jurisdiction. See Gallagher

v. State, 690 S.W.2d 587, 594 (Tex. Crim. App. 1985) (en banc) (“Where jurisdiction

is given by the Constitution over cases involving designated kinds of subject matters,

the grant is exclusive, unless a contrary intent is shown by the context. Further, it

has been stated that the jurisdiction of the district court is fixed by the state

Constitution and is immutable except by constitutional method of amendment”).

      Generally, county courts at law have exclusive original jurisdiction over

misdemeanor offenses. See TEX. GOV’T CODE § 26.045(a); see also TEX. CONST. art.

V, §§ 16–17. The exception to this general rule, however, is that county courts at

law do not have exclusive original jurisdiction over misdemeanors involving official

misconduct and offenses punishable by a fine of $500 or less. TEX. GOV’T CODE §

26.045(a). Article 4.05 of the Texas Code of Criminal Procedure confers original

jurisdiction of proceedings of all misdemeanors involving official misconduct to

district courts and criminal district courts. See TEX. CODE CRIM. PROC. art. 4.05.

      A defendant commits official oppression if the State proves beyond a

reasonable doubt that a “public servant acting under color of his office or

employment . . . intentionally subjects another to mistreatment or to arrest, detention,


                                           5
search, seizure, dispossession, assessment, or lien that he knows is unlawful.” TEX.

PENAL CODE § 39.03(a)(1). Absent exceptions inapplicable here, official oppression

is a Class A misdemeanor. Id. § 39.03(d). The penalty for this offense is a fine of up

to $4,000, confinement in jail for up to one year, or both. Id. § 12.21.

      Here, the State charged Roland with two counts of official oppression. These

charges remained pending until the trial court denied Roland’s amended motion to

dismiss and entered a judgment of conviction against Roland following his no-

contest plea.

      The Texas Court of Criminal Appeals provided a non-exhaustive list of rare

circumstances that renders a judgment for conviction for a crime void:

      (1) the document purporting to be a charging instrument (i.e.
      indictment, information, or complaint) does not satisfy the
      constitutional requisites of a charging instrument, thus the trial court
      has no jurisdiction over the defendant, (2) the trial court lacks subject
      matter jurisdiction over the offense charged, such as when a
      misdemeanor involving official misconduct is tried in a county court at
      law, (3) the record reflects that there is no evidence to support the
      conviction, or (4) an indigent defendant is required to face criminal trial
      proceedings without appointed counsel, when such has not been
      waived, in violation of Gideon v. Wainwright.5

Nix v. State, 65 S.W.3d 664, 668 (Tex. Crim. App. 2001) (emphasis added),

abrogated on other grounds by Wright v. State, 506 S.W.3d 478 (Tex. Crim. App.

2016). The precedent of the Court of Criminal Appeals is binding on this court. See



5
      372 U.S. 335 (1963).
                                          6
State ex rel. Wilson v. Briggs, 171 Tex. Crim. 479, 482, 351 S.W.2d 892, 894 (1961)

(“The Court of Criminal Appeals is the court of last resort in this [S]tate in criminal

matters. This being so, no other court of this state has authority to overrule or

circumvent its decisions, or disobey its mandates.”); TEX. CONST. art. V, § 5(a)

(Court of Criminal Appeals is final authority for criminal law in Texas); Farris v.

State, 581 S.W.3d 920, 924 (Tex. App.—Houston [1st Dist.] 2019, pet. ref’d)

(“[W]e, as an intermediate appellate court, are bound in criminal cases to follow the

decisions of the Court of Criminal Appeals”).

      Official oppression is a subcategory of misdemeanors involving official

misconduct. See Emerson v. State, 662 S.W.2d 92, 94 (Tex. App.—Houston [1st

Dist.] 1983), aff’d, 727 S.W.2d 267 (Tex. Crim. App. 1987) (official oppression “is

within the ambit of the phrase ‘official misconduct’ as that term is used in the State

Constitution and the Code of Criminal Procedure”). A conviction for official

oppression in a county court at law is void. See Gallagher, 690 S.W.2d at 593–94;

Nix, 65 S.W.3d at 667–68; TEX. CODE CRIM. PROC. art. 4.05.

      The State argues that Campos v. State, 783 S.W.2d 7 (Tex. App.—Houston

[14th Dist.] 1989, pet. ref’d), holds that district courts and county courts have

concurrent jurisdiction over misdemeanor official-oppression cases. In Campos, the

court determined that article 4.07 of the Code of Criminal Procedure—the authority

granting county courts at law jurisdiction over all misdemeanors—was an


                                          7
“exception to the exclusive jurisdiction of the district courts.” Id. at 8. However, our

sister court clarified its earlier decision and explained that “the statement in Campos

that article 4.07 provided county courts at law jurisdiction over all misdemeanors

amounts to an obiter dictum and so does not bind this court.” Dailing v. State, 546
S.W.3d 438, 450 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (citing Garrett v.

State, 377 S.W.3d 697, 704 n.27 (Tex. Crim. App. 2012)). Neither the Code of

Criminal Procedure nor the Government Code grants original jurisdiction over

misdemeanors involving official misconduct to county courts at law. Cf. TEX. CODE

CRIM. PROC. art. 4.05; TEX. GOV’T CODE § 26.045(a).

      We therefore hold that the county court at law lacked jurisdiction to enter a

judgment of conviction for official oppression against Roland. See, e.g., Gallagher,
690 S.W.2d at 594 (county criminal court at law lacked jurisdiction to try official-

oppression case); Emerson, 662 S.W.2d at 94 (jurisdiction for official-oppression

proceedings lies in district courts); Rendon v. State, 695 S.W.2d 1, 6 (Tex. App.—

Corpus Christi 1984, pet. ref’d) (op. on reh’g.) (applying Emerson and holding that

county court at law lacked jurisdiction over official-oppression prosecution).

                                     Conclusion

      We vacate and dismiss the judgment of the trial court.




                                           8
                                            Sarah Beth Landau
                                            Justice

Panel consists of Justices Keyes, Lloyd, and Landau.

Publish. TEX. R. APP. P. 47.2(b).




                                        9